AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Deutsche Bank National Trust Company
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-00470-APG-DJA
SFR Investments Pool1, LLC, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of SFR Investments Pool 1, LLC and against Mark Kitchen and
         Nicole Kitchen as follows: It is hereby declared that the homeowners association’s non-judicial
         foreclosure sale conducted on 9/11/2013 extinguished any interest Mark Kitchen and Nicole Kitchen
         had in the property located at 9432 Melva Blue Court in Las Vegas, Nevada.

         Further, it is hereby declared that the homeowners association's non-judicial foreclosure sale conducted
         on 9/11/2013 did not extinguish the deed of trust, and the property located at 9432 Melva Blue Court in
         Las Vegas, Nevada remains subject to the deed of trust.

         Further, it is hereby declared that Nationstar Mortgage LLC has no interest in the property located at
         9432 Melva Blue Court in Las Vegas, Nevada.


         2/20/2020
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ M. Reyes
                                                              Deputy Clerk
